DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Proposed Amendment
1. (Currently Amended) A method comprising:
capturing a first one or more images of a designated object via a camera at a mobile computing device, each of the first one or more images being captured from a respective viewpoint;
comparing the first one or more images to reference data to identify a difference between the first one or more images and the reference data, wherein the difference includes a statistical estimate, wherein the estimate represents a probability of a damage characterization of the difference; and
transmitting an instruction to a display screen at the mobile computing device to provide image capture guidance, the image capture guidance including an instruction for capturing a second one or more images of the designated object, the second one or more images including a designated portion of the object that includes the identified difference, wherein the image capture guidance is provided so as to decrease statistical uncertainty for the statistical estimate, wherein the statistical uncertainty represents a probability of whether the damage characterization is correct.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369.  The examiner can normally be reached on Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs